Citation Nr: 1114518	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  05-34 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Service connection for gastroesophageal reflux disease, including as due to undiagnosed illness.

2.  Service connection for headaches, including as due to undiagnosed illness.

3.  Service connection for muscle and joint pain, including as due to undiagnosed illness.

4.  Service connection for shortness of breath, including as due to undiagnosed illness.

5.  Service connection for chest pain, including as due to undiagnosed illness.

6.  Service connection for hypertension, including as due to undiagnosed illness.

7.  Service connection for sleep disturbance and lack of concentration, including as due to undiagnosed illness.

8.  Entitlement to an increased rating for osteoarthritis of the left hip, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his wife, and a friend


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to July 1991, including a period of service in Southwest Asia during the Persian Gulf War.

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied the Veteran's claims for service connection.  The Board remanded the matter for further evidentiary development and adjudication in March 2007 and again in October 2009.  In the October 2009 remand, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a copy of an April 2009 supplemental statement of the case (SSOC), obtain records of his application for benefits with the Social Security Administration (SSA), provide the Veteran with a VA examination, and then re-adjudicate the claims.  The AOJ sent the Veteran a copy of the April 2009 SSOC, obtained his records from SSA, and scheduled the Veteran for VA examination, which was conducted in February 2010.  The Veteran was then provided an SSOC in July 2010, in which the AOJ again denied the Veteran's service connection claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In September 2006, the Veteran and his wife testified at a hearing before the Board; a transcript of that hearing is of record.  In June 2009, however, the Board notified the Veteran that the Acting Veterans Law Judge who conducted the September 2006 hearing was no longer employed by the Board.  Later in June 2009, the Veteran notified the Board that he wanted another hearing.  The Board remanded the appeal for the scheduling of a videoconference hearing in July 2009.  The Veteran was afforded such a hearing in August 2009, at which he and a friend testified before the undersigned Veterans Law Judge.  The transcript of that hearing is also of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Additionally, in a May 2009 post-remand brief, the Veteran, through his representative, contended that he suffered from depression that he believed was related to his time in service.  In the May 2009 statement, the Veteran also claimed that his disabilities combined to render him unable to maintain employment.  Similarly, the Veteran contended at his August 2009 hearing before the undersigned Veterans Law Judge that he suffered from service-related depression and that he was unable to work due to the disabilities for which he is seeking service connection.  In this case, the Board finds that these comments raise claims for service connection for depression and for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  In addition, the Veteran submitted a statement in July 2010 in which he indicated that he wished to file claims for increased ratings for his service-connected chronic fatigue syndrome and irritable bowel syndrome.  As these claims have not been adjudicated by the AOJ, they are not before the Board; hence, they are referred to the AOJ for appropriate action.

(The decision below addresses the Veteran's claims for service connection gastroesophageal reflux disease, headaches, muscle and joint pain, shortness of breath, chest pain, hypertension, and sleep disturbance and lack of concentration, all including as due to undiagnosed illness.  The claim of entitlement to an increased rating for osteoarthritis of the left hip, currently evaluated as 10 percent disabling, is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's gastroesophageal reflux disease is a known clinical diagnosis that is not attributable to undiagnosed illness or otherwise to the Veteran's time on active duty; he does not otherwise have symptoms of a gastrointestinal disorder other than gastroesophageal reflux disease or irritable bowel syndrome that are symptomatic of a separate disease entity.

3.  The Veteran's headaches are a known clinical diagnosis and are not attributable to undiagnosed illness or otherwise to the Veteran's time on active duty.

4.  The Veteran's claimed muscle and joint pain has been attributed to known clinical diagnoses of bilateral degenerative joint disease of the hips, bilateral shoulder impingement syndrome, and patellofemoral syndrome of the knees; these disorders are not attributable to undiagnosed illness or otherwise to the Veteran's time on active duty (except for already service-connected arthritis of the left hip).

5.  The Veteran's claimed shortness of breath has been attributed to a known clinical diagnosis of reactive airway disease, which is not attributable to undiagnosed illness or otherwise to the Veteran's time on active duty.

6.  The Veteran's claimed chest pain symptomatology has been attributed to his diagnosed gastroesophageal reflux disease, which is not attributable to undiagnosed illness or to otherwise the Veteran's time on active duty.

7.  The Veteran's essential hypertension is a known clinical diagnosis that is not attributable to undiagnosed illness or otherwise to the Veteran's time on active duty.

8.  The Veteran's primary insomnia is a known clinical diagnosis that is not attributable to undiagnosed illness or otherwise to the Veteran's time on active duty.

9.  The Veteran does not have symptoms of a chronic disability causing lack of concentration; nor is there evidence of a disability manifested by lack of concentration that may be attributed to undiagnosed illness or otherwise to active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have gastroesophageal reflux disease that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).

2.  The Veteran does not have headaches that are the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).

3.  The Veteran does not have muscle and joint pain that is the result of disease or injury incurred in or aggravated by active military service (except for pain due to arthritis of the left hip that is already service connected).  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).

4.  The Veteran does not have shortness of breath that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).

5.  The Veteran does not have chest pain that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).

6.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2010).

7.  The Veteran does not have sleep disturbance or lack of concentration that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in his possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.  

In this respect, through a July 2004 notice letter, the Veteran received notice of the information and evidence needed to substantiate the claims decided herein.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board also finds that the July 2004 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned July 2004 notice letter.  In addition, the Veteran was provided notice regarding an award of an effective date and rating criteria in SSOCs provided to him in April 2009 and July 2010.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran underwent VA examination in October 2008, February 2009, and February 2010; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the February 2010 VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

In addition, records of the Veteran's private and VA medical treatment have been associated with the file.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claims.  The Veteran has also testified before the undersigned Veterans Law Judge.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2010).

Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

For purposes of § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The provisions of 38 C.F.R. §§ 3.307, 3.309 allow for a presumption of service incurrence for certain chronic diseases, including hypertension, if manifest to a compensable degree within a year of separation from qualifying military service.  See also 38 U.S.C.A. §§ 1101, 1112.  

Here, the Veteran's personnel records reflect service in Southwest Asia during the Persian Gulf War, including the award of the Southwest Asia Service Medal.  Thus, the Board finds that the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and could thus potentially qualify for service connection under 38 C.F.R. § 3.317.

The Veteran claims that he currently has gastrointestinal problems, headaches, muscle and joint pain, problems with sleep and concentration, shortness of breath, chest pain, and hypertension, in part due to undiagnosed illnesses under 38 U.S.C.A. § 1117.  

Relevant medical evidence of record consists of the Veteran's service treatment records, records of his post-service treatment at the Central Arkansas Veterans Healthcare System, and reports of VA examinations conducted in October 2008, February 2009, and February 2010.  Review of the Veteran's service treatment records reveals that they are silent as to any complaints of gastrointestinal problems, headaches, problems with sleep or concentration, shortness of breath, chest pain, hypertension, or related symptomatology.  The Veteran was seen on one occasion for a right shoulder strain in June 1989, but no follow-up records are present to indicate that he had any ongoing problems with the right shoulder.  Other records, including the Veteran's separation reports of medical history and examination, are silent as to any problems with any gastrointestinal problems, headaches, muscle or joint pain, problems with sleep or concentration, shortness of breath, chest pain, or hypertension.  

The Veteran has sought treatment for complaints of gastrointestinal problems, headaches, muscle and joint pain, problems with sleep and concentration, shortness of breath, chest pain, and hypertension.  To that end, he has been seen at the Central Arkansas Veterans Healthcare System beginning in February 2005 for complaints of low back and joint pain, trouble sleeping and concentrating, shortness of breath, hypertension, gastrointestinal troubles, headaches, and chest pain.  He has been diagnosed with hypertension since at least 2001 and is receiving ongoing care for the disorder; he has also been diagnosed with, and is being treated for, headaches, chronic obstructive pulmonary disease (COPD), and gastroesophageal reflux disease (GERD).  At a December 2009 treatment visit, his treating physician noted that the Veteran's complaints of chest pains were related to his diagnosed GERD and not to any cardiac difficulties.  In addition, the Veteran has been diagnosed with and received treatment for arthritis in his hips.  Electromyography study conducted in September 2005 was normal, as was a radiological study of the Veteran's chest conducted in October 2005.  The Veteran has also received ongoing psychological treatment for complaints of depression; however, at an SSA psychological evaluation conducted in September 2009, the examiner found the Veteran to be "malingering" with respect to his complaints of problems with concentration and memory.  

The Veteran was given VA examinations in October 2008, February 2009, and February 2010 pursuant to his claims for service connection.  Report of the October 2008 VA examination reflects the Veteran's complaints of chronic headaches, gastroesophageal reflux, shortness of breath, and hypertension, which he reported began in 1992 or 1993.  (The Veteran also complained of pain in his left hip, which is separately service connected, but did not reference any problems with any other joints or muscles at the October 2008 examination.)  The examiner diagnosed the Veteran with chronic hypertension, chronic tension-type headaches, mild COPD, and GERD.  At a neurological examination, the Veteran complained of first noticing problems with sleep while on active duty due to the variable schedule he followed in service.  He also complained of problems with concentrating following the death of a friend and with frequent headaches.  Mental status examination revealed intact memory.  The examiner diagnosed the Veteran with primary insomnia and specifically noted that a "concentration problem [was] not found."  The examiner also diagnosed the Veteran with depression and opined that it "could account for his problems with concentration and memory."  Otherwise, no etiological opinions were offered.

Report of the February 2009 examination of the Veteran's muscles and joints reflects that that the Veteran complained of pain in his back, hips, and knees.  He also complained about burning pain on his chest, abdomen, thighs, and legs when those areas were touched by bedclothes.  The examiner noted, however, that electromyography and nerve conduction studies were both normal.  No actual muscle pain was noted, although the examiner acknowledged "migratory arthralgias" in the Veteran's shoulders, hips, knees, and fingers.  The examiner diagnosed the Veteran with migratory arthralgias of the shoulders, hips, knees, and hands bilaterally.  No etiological opinion was offered.  Further VA examination conducted in February 2009 found the Veteran to have essential hypertension, COPD manifested by shortness of breath with exertion, GERD with secondary chest pain, chronic fatigue syndrome, and irritable bowel syndrome.  The examiner opined that the Veteran's diagnosed hypertension, chronic fatigue syndrome, GERD, COPD, and irritable bowel syndrome "account for all of his complaints."  Similarly, at a psychological evaluation, the examiner noted the Veteran's complaints of sleep difficulties since service and diagnosed him with primary insomnia but opined that the disorder was not related to service.  Rather, the examiner opined that the problems sleeping stemmed from post-service employment during which the Veteran worked the night shift, as well as depression.  The Veteran was further diagnosed with headaches of a combination vascular and musculoskeletal pattern and no neurological deficits.  

Pursuant to the Board's October 2009 remand, the Veteran again underwent VA examinations in February 2010.  Report of those examinations reflects that the Veteran complained of problems sleeping, including problems falling and staying asleep and daytime sleepiness.  He further complained of being unable to concentrate following his service and the death of a friend.  The examiner conducted mental status examination but found no sleep disorder or diagnosis "specific to lack of concentration."  In so finding, the examiner acknowledged the Veteran's report of having first experienced these symptoms following service but noted that his self-report was the only available data to substantiate his complaints, which have been deemed invalid on multiple occasions.  The examiner further found the Veteran's complaints of concentration problems not to be at a "significant enough level to warrant a separate diagnosis."  

Further VA examination conducted in February 2010 reflects the Veteran's complaints of headaches, GERD symptoms, chest pain, hypertension, shortness of breath, and pain in his muscles and joints.  In particular, the Veteran complained of having experiencing headaches since an in-service fall resulting in a head injury; he also complained of chest pain associated with his GERD symptoms and reported that he was first diagnosed with hypertension in approximately 1995.  He further stated that he had experienced shortness of breath following service and complained of pain in his shoulders, hips, and knees.  Physical examination revealed no cardiac, neurological, or lung abnormalities, although the examiner reviewed previous testing and VA treatment records to diagnose the Veteran with migraine headaches, GERD with associated chest pain, essential hypertension, reactive airway disease, bilateral shoulder impingement, degenerative joint disease of the hips, and patellofemoral syndrome of the knees.  In so finding, the examiner specifically stated that all of the Veteran's complained-of symptoms are related to disabilities with a "known clinical diagnosis."  Based on the examination, the examiner opined that none of the diagnosed disabilities is related to Veteran's active service.  In so finding, the examiner noted the complete absence in the Veteran's service treatment records of any of his complained-of symptoms.  Regarding headaches, the examiner acknowledged the Veteran's in-service fall but nevertheless found that symptoms such as headaches from that type of injury would have resolved within a year of the injury, and thus his current headaches are not likely related to the in-service incident.  

The Veteran has further testified before the undersigned Veterans Law Judge and has submitted multiple written statements concerning his claims.  At his August 2009 hearing, the Veteran contended that he has experienced symptoms of GERD, headaches, chest pain, problems sleeping and concentrating, muscle and joint pain, and shortness of breath since his time in service or shortly thereafter.  This contention has been repeated in statements submitted by the Veteran's friends and family members, who claimed in May 2007 statements that they have witnessed the Veteran's health decline since he returned from service in Southwest Asia.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claims of service connection for gastrointestinal problems, headaches, muscle and joint pain, problems with sleep and concentration, shortness of breath, chest pain, and hypertension under the presumptive provisions relating to Persian Gulf claims.  In that connection, the Board finds that, to whatever extent the Veteran has at any point suffered from disabilities manifested by headaches, gastroesophageal complaints, muscle and joint pain, shortness of breath, chest pain, sleep disturbance, or high blood pressure, these symptoms have been ascribed to known diagnoses-migraine headaches, GERD with chest pain, reactive airway disease, primary insomnia, hypertension, shoulder impingement, degenerative joint disease of the hips, and patellofemoral syndrome of the knees-which precludes service connection under the statutes and regulations that govern claims based upon service in the Persian Gulf.  (Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness.)  Further, the Veteran's February 2009 VA examiner specifically found the Veteran's complained-of symptoms to be accounted for by his diagnoses of GERD, COPD, irritable bowel syndrome, and chronic fatigue syndrome.  In a separate February 2009 VA examination, the Veteran's examiner found the Veteran to be suffering from primary insomnia but not to have any disability manifested by lack of concentration.  Similarly, the Veteran's February 2010 VA examiner specifically found that the Veteran was not suffering from any undiagnosed illness, but rather associated all his complained-of symptoms to the diagnosed disease processes identified above.

Although the Board does not doubt the sincerity of the Veteran's belief that he has disabilities manifested by gastrointestinal problems, headaches, muscle and joint pain, problems with sleep and concentration, shortness of breath, chest pain, and hypertension due to undiagnosed illnesses related to his service in Southwest Asia, as a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on a complex medical matter such as the diagnosis or etiology of a current disability, undiagnosed illness, or medically unexplained chronic multi-symptom illness.  The Veteran's February 2009 and February 2010 VA examiners clearly took into account the Veteran's complaints and contentions and arrived at medical conclusions contrary to his claims-specifically attributing the Veteran's claimed symptoms to known clinical diagnoses of migraine headaches, GERD with chest pain, reactive airway disease, hypertension, primary insomnia, shoulder impingement, degenerative joint disease of the hips, and patellofemoral syndrome of the knees, which are not qualifying illnesses as defined by 38 C.F.R. § 3.317.  (As for any symptoms due to chronic fatigue syndrome or irritable bowel syndrome, the Veteran is already service connected for these illnesses.)  The Board relies on the medical treatment providers' opinions in this case as they are based on objective evidence, their medical expertise, and the Veteran's assertions. 

In short, the Board finds that the Veteran's claimed symptoms of gastrointestinal problems, headaches, muscle and joint pain, problems with sleep, shortness of breath, chest pain, and hypertension have all been fully attributed to clinical diagnoses that are not qualifying chronic disabilities under § 1117.  Thus, the theory that the Veteran has undiagnosed illnesses or a medically unexplained chronic multi-symptom illness manifested by gastrointestinal problems, headaches, muscle and joint pain, problems with sleep and concentration, shortness of breath, chest pain, and hypertension that are related to the Veteran's service in Southwest Asia does not have merit.  (As already noted, to the extent he experiences symptoms due to chronic fatigue syndrome or irritable bowel syndrome, he is already service connected for these disabilities.)  For all the foregoing reasons, the Board finds that the Veteran's claims on appeal must be denied under 38 C.F.R. §  3.317.  

The Board notes that, in cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Here, however, upon review of the evidence of record, the Board finds that there is no competent evidence medically relating any current migraine headaches, GERD with chest pain, reactive airway disease, hypertension, shoulder impingement, degenerative joint disease (other than the left hip), patellofemoral syndrome of the knees, or insomnia to military service.  Absent a medical opinion in the record of a relationship to military service, the Veteran's claims for service connection for gastrointestinal problems, headaches, muscle and joint pain, problems with sleep and concentration, shortness of breath, chest pain, hypertension, and sleep disturbance and loss of concentration must be denied on a direct basis.  As noted above, the Board acknowledges that the Veteran has reported that he first experienced symptoms of these disabilities during service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.

The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  In this case, although the Veteran has contended that he has suffered from the claimed problems since service, the Board finds persuasive that there is no notation in the entirety of the Veteran's service treatment record concerning any such disabilities or any symptoms that might be associated with such disorders.  Likewise, there is no medical evidence demonstrating that, before the Veteran began treatment at the Central Arkansas Veterans Healthcare System in February 2005, the Veteran had complained of any such disability to any medical professional at any time since his separation from service.  Further, the Board notes that the Veteran's VA examiners considered the Veteran's claims of continuity of symptomatology and nevertheless found his diagnosed disorders not to be related to his time on active duty.

The Board concedes that the Veteran currently has headaches, GERD with chest pain, restrictive airway disease, hypertension, bilateral shoulder impingement, degenerative joint disease of the right hip, patellofemoral syndrome of the knees, and insomnia.  However, none of the Veteran's treatment providers has provided an opinion that any of these disabilities is related to service.  Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any evidence etiologically linking the Veteran's current disabilities to service.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such the relationship between any current complaints and military service.  See Bostain, 11 Vet. App. at 127.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for gastrointestinal problems, headaches, muscle and joint pain (other than pain due to left hip arthritis), problems with sleep and concentration, shortness of breath, chest pain, and hypertension.  The Board has considered the Veteran's assertions that he has gastrointestinal problems, headaches, muscle and joint pain, problems with sleep and concentration, shortness of breath, chest pain, and hypertension related to service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a current condition.  He is competent to say that he experienced pain or other symptoms in service and experiences such symptoms currently, but not to say what the chronic diagnosis is, if any.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  The Board thus concludes that a preponderance of the evidence is against his claims.

Further, as for the proposition that the Veteran has had his complained-of problems since service, the Board finds that the record does not support such a notion.  The Board concedes that the Veteran's current treatment records confirm current headaches, GERD with chest pain, restrictive airway disease, hypertension, bilateral shoulder impingement, degenerative joint disease, patellofemoral syndrome of the knees, and primary insomnia, but concludes that there is no competent medical evidence, or credible lay evidence, relating any such disorders to service.  In that connection, the Board finds compelling that, contrary to the Veteran's later contentions of having experienced gastrointestinal problems, headaches, muscle and joint pain, problems with sleep and concentration, shortness of breath, chest pain, and hypertension since service, he made no complaints of any such problems at any point during service.  Regardless of his current claims concerning the continuity of symptomatology of his claimed disorders, the Board finds telling the absence of any such complaints at any time during active duty.  The absence of any indication of any such problems in the record until many years after service also supports the conclusion that the Veteran was not experiencing such problems during service or shortly thereafter.  See generally Coburn v. Nicholson, 19 Vet. App. 427 (2006) (regarding credibility of Veteran's uncorroborated statements); see also Swann v. Brown, 5 Vet. App. 229, 231 (1993) (holding that a Veteran's allegations must be viewed in the proper context; specifically, he is seeking monetary benefits, which has a significant impact on the probative value of his allegations).  Consequently, the Board finds that the Veteran's claims of experiencing such problems since service are not credible.  

Regarding the Veteran's claim of service connection for sleep disturbance and lack of concentration, the Board notes initially that the Veteran has been diagnosed with primary insomnia, rendering a grant of service connection under 38 C.F.R. § 3.317 inapposite to the extent that the Veteran's complained-of disability has been linked to a known clinical diagnosis.  Further, the February 2009 VA examiner specifically linked the Veteran's diagnosed insomnia not to service, but to a post-service job he held for more than 10 years that required frequent night shifts, on which the examiner blamed the Veteran's current primary insomnia.  However, the Board notes that the Veteran has not been diagnosed with any disability manifested by lack of concentration; to the contrary, the February 2010 VA examiner specifically found the Veteran not to be suffering from any such disability.  Similarly, the Veteran's SSA psychological evaluation conducted in September 2009 found the Veteran to be malingering in reference to his complaints of concentration problems.  The Board thus finds that the Veteran does not have a disability manifested by lack of concentration.  That is, at no time during the pendency of the claim has the evidence established that the Veteran has a disability affecting his concentration.  Although replete with complaints, the Veteran's post-service treatment records are negative for a diagnosis of any such disability, and the February 2010 VA examiner expressly found that a clinical diagnosis could not be made.

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  The evidence reflects that the Veteran does not have a disability manifested by lack of concentration.  Although the Veteran has complained of experiencing such symptoms since service, in the absence of objective proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for a disability manifested by lack of concentration is not warranted on a direct basis. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

As for the presumption of 38 C.F.R. § 3.307 for chronic diseases such as hypertension, there has been no showing that hypertension was manifested until many years after the Veteran was separated from qualifying military service.  A grant of service connection under this presumption is therefore not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, as the greater weight of the evidence is against the Veteran's claims of service connection, that doctrine is not applicable.  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims for direct service connection and for service connection under § 1117 for gastrointestinal problems, headaches, muscle and joint pain, problems with sleep and concentration, shortness of breath, chest pain, and hypertension.  For all the foregoing reasons, the Veteran's claims for service connection must be denied.


ORDER

Service connection for gastroesophageal reflux disease is denied.

Service connection for headaches is denied.

Service connection for muscle and joint pain is denied.

Service connection for sleep disturbance or lack of concentration is denied.

Service connection for shortness of breath is denied.

Service connection for chest pain is denied.

Service connection for hypertension is denied.



REMAND

Regarding a claim of entitlement to an increased rating for osteoarthritis of the left hip, currently evaluated as 10 percent disabling, the RO informed the Veteran via an August 2009 rating decision that it had denied the claim.  In a September 2009 statement, the Veteran expressed disagreement with the denial of his claim for increase.  (This document was not before the Board when it addressed the appeal in October 2009; it was received at the RO in September 2009 and was not thereafter date-stamped as ever having been received at the Board.)  The Board finds that the September 2009 statement represents a timely notice of disagreement with the August decision.  See 38 C.F.R. § 20.201 (2010).  However, the RO has not issued a statement of the case on the issue, and as a result no appeal has been perfected.  The United States Court of Appeals for Veterans Claims has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the following action:

The AOJ must issue a statement of the case (SOC) to the Veteran and his representative addressing the Veteran's claim of entitlement to an increased rating for osteoarthritis of the left hip, evaluated as 10 percent disabling.  If, and only if, the Veteran perfects an appeal by submitting a timely and adequate substantive appeal, the claim should be returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


